Case: 1:18-cr-OO742-SL Doc #: 1 Filed: 12/14/18 1 of 5. Page|D #: 1

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DlSTRlCT OF ()HIO
EASTERN DIVISION

 

UNITED STATES OF AMERICA, IN F O R M A T l O N
Plaintiff,

)
)
V_ ' hara m na §
§
)

 

 

Title 18, Section 1343,

LAUREN B. WOLF, United States Code

  
 

Defendant.
General Allegations
At all times material and relevant to this lnformation:
Defendant and her Business Entities

l. Defendant LAUREN B. WOLF (“WOLF”) Was a resident of Chagrin Falls, Ohio
located vvithin the Northem District of Ohio, Eastern Division.

2. During February 2016, WOLF established and caused to be established
Sustainable Coatings, lnc. (“SCI”), an Ohio corporation WOLF Was the President and on the
Board of Directors for SCl from approximately February 20l6 through January 2017. Prior to
being the President of SCI, WOLF Was the owner of Sustainable Coatings, Ltd., an Ohio Limited
Liability Corporation, that converted to SCI.

3. SCI held an account at KeyBank. The deposits of this bank Were insured by the
Federal Deposit lnsurance Corporation (“FDIC”), a federal government agency that insured bank
deposits against substantial losses With the two-fold aim of preventing a bank’s collapse and
instilling public confidence in the nation’s banking system.

, 4. WOLF held an account under the name Wolf Business and Financial Solutions

(“WBFS”) at KeyBank. The deposits of this bank Were insured by the FDlC.

Case: 1:18-cr-OO742-SL Doc #: 1 Filed: 12/14/18 2 of 5. Page|D #: 2

The Scheme to Defraud lnvestors

5. From in or around January 2016 and continuing through in or around November
2016, WOLF solicited investments in SCl on a “private placement” basis in which WOLF gave
investors cognovit promissory notes with a conversion feature The conversion feature required
WOLF to issue the investors $1,000 shares of preferred stock once SCI’s incorporation was filed
and recorded by the Secretary of State of Ohio.

6. WOLF gave investors J.H., A.H., and P.H., individuals whose identities are
known, S300,000 worth of cognovit promissory notes in exchange for their investment in SCl in
or around January 2016.

7. WOLF devised a scheme to defraud investors by inducing them to invest in SCl
through materially false and fraudulent misrepresentations and omissions of material fact about:

` (l) SCl’s ownership of paint coating technology; (2) SCl’s ability to fulfill sales orders; and (3)
the nature and disposition of the investor’s money. Such material misrepresentations and
omissions included, but were not limited to the following:

a. From in or around January 2016 through November 2016, WOLF
represented to investors that SCl had sole ownership rights to manufacture
and sell the paint coating product, when in fact, WOLF knew the
ownership rights to the paint coating product belonged to a third party
individual, and SCl did not have exclusive rights to manufacture, market,
and sell the product.

b. From in or around January 2016 through November 2016, WOLF
represented to investors that investment proceeds were to be applied solely

and exclusively to costs associated with the manufacturing and sale of the

Case: 1:18-cr-OO742-SL Doc #: 1 Filed: 12/14/18 3 of 5. Page|D #: 3

paint coating product to a specific SCl customer, when in fact, WOLF
knew no manufacturing and sale of the paint coating product took place
and the funds were used by WOLF personally

c. From in or around January 2016 through November 2016, WOLF
misrepresented to investors the financial condition of SCl and provided
false financial statements to the investors that concealed WOLF ’s personal
use of the investor’s funds.

8. WOLF misappropriated the investor funds while continuing to make false
encouraging statements and/or excuses about the progress of SCI, and using the investor funds
for personal use.

9. WOLF had control over the bank accounts associated with SCl and from which
investor funds were misappropriated by WOLF.

10. On or about January 25 , 2016, WOLF deposited and caused to be deposited
3100,000 into the SCl bank account, KeyBank account number x2824, that she received from an
investor in SCl known as J.H.

11. J.H. did not authorize WOLF to use J.H.’s investment funds to pay personal
expenditures unrelated to SCl.

12. On or about January 25, 2016, WOLF deposited and caused to be deposited
$100,000 into the SCl bank account, KeyBank account number x2824, that she received from an
investor in SCl known as A.H.

13. A.H. did not authorize WOLF to use A.H. ’s investment funds to pay personal

expenditures unrelated to SCI.

Case: 1:18-cr-OO742-SL Doc #: 1 Filed: 12/14/18 4 of 5. Page|D #: 4

14. On or about February l, 2016, WOLF deposited and caused to be deposited
3100,000 into the SCl bank account, KeyBank account number X2824, that she received from an
investor in SCl known as P.H.

15. P.H. did not authorize WOLF to use P.H.’s investment funds to pay personal
expenditures unrelated to SCI. l

16. v From in or around January 2016 and continuing through November 2016, WOLF
made and caused to be made five transactions totaling $943.42 from SCl’s KeyBank account
x2824 for cash withdrawals, and personal expenditures lnvestors J.H., A.H., and P.H did not
authorize these transactions

17. From in or around January 2016 and continuing through November 2016, WOLF
made and caused to be made 39 bank transfers totaling $106,465 from SCl’s KeyBank account
x2824 to her WBFS KeyBank account x23 45 which, subsequently, was used for cash
withdrawals, and personal expenditures lnvestors J.H., A.H., and P.H did not authorize these

transactions

COUNT 1
(Wire Fraud, in violation of 18 U.S.C. § 1343)

The United States Attorney charges:
18. The factual allegations of paragraphs 1 through 17 of this Information are
realleged and incorporated by reference as though fully set forth 'herein.
The Scheme to Defraud
19. From in or around January 2016 and continuing to in or around November 2016,
in the Northern District of Ohio, Eastern Division, and elsewhere, Defendant LAUREN B.
WOLF devised and intended to devise a scheme and artifice to defraud and obtain money, and

property from investors, by means of false and fraudulent pretenses, representations, promises,

Case: 1:18-cr-OO742-SL Doc #: 1 Filed: 12/14/18 5 of 5. Page|D #: 5

and material omissions As aresult of the foregoing scheme, the investors suffered a loss of
$300,000.
The Use of lnterstate Wire Comrnunications

20. On or about January 25, 2016, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant LAUREN B. WOLF for the purpose of executing and attempting to
execute the scheme and artifice to defraud described above, transmitted and caused to be
transmitted by means of wire communication in interstate commerce, writings, signs, signals,
pictures, and sounds, to wit: an investor known as J.H. sent a wire transfer of 3100,000 from
J.H’s bank account located in Pittsburgh, Pennsylvania to SCl’s KeyBank account controlled by
Wolf, in violation of Title 18, United States Code, Section 1343.

JUSTIN E. HERDMAN
United States Attomey

/ /‘? § /..y¢:f?¢ /}'
few g aaa
Micha@i L. Couyer, Chi@"f
White Collar Crimes Unit

